In a habeas corpus proceeding the appeal is from a judgment of the Supreme Court, Westchester County, dated August 20, 1968, which dismissed the writ. Judgment affirmed, without costs. We affirm the dismissal of the writ on the ground that no reason of practicality or necessity was asserted to justify review of the matters raised by habeas corpus while relator’s consolidated appeal from the judgment of conviction and from the denial of an application for coram nobis relief is pending (People ex rel. Keitt v. McMann, 18 N Y 2d 257, 262; People ex rel. Blyden v. Denno, 28 A D 2d 683, cert. den. 390 U. S. 966; People ex rel. Singleton v. Deegan, 31 A D 2d 769). Beldock, P. J., Christ, Brennan, Hopkins and Martuscello, JJ., concur.